Motion Granted; Dismissed and Memorandum Opinion filed June 24, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00418-CV

                    KIM-HUONG T. HUNYHG, Appellant

                                        V.
 HOUTEX CITY ALLSTAR REALTY, LLC D/B/A RE/MAX MEMORIAL
       REALTY AND PETER B. MERRITT, LLC, Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-15810

               MEMORANDUM                        OPINION
      This is an appeal from an order signed March 3, 2014, which made the
partial summary judgment signed October 18, 2013, final. On June 17, 2014,
appellant filed an unopposed motion to dismiss the appeal because the case has
been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Donovan.